PUBLISH

                      IN THE UNITED STATES COURT OF APPEALS

                              FOR THE ELEVENTH CIRCUIT



                                         No. 95-5224


                           D.C. Docket No. 91-1882-CIV-KEHOE


NANCY FREUNDT-ALBERTI, OSCAR FREUNDT ROSELLI,
LUCCIOLA ALBERTI DE FREUNDT,

                                                                             Plaintiffs-Appellants,

             versus


MERRILL, LYNCH, PIERCE, FENNER & SMITH,
INCORPORATED,

                                                                             Defendant-Appellee.




                      Appeal from the United States District Court for the
                                 Southern District of Florida


                                      (January 29, 1998)

Before EDMONDSON, Circuit Judge, CLARK and WELLFORD*, Senior Circuit Judges.

PER CURIAM:


*Honorable Harry W. Wellford, Senior U.S. Circuit Judge for the Sixth Circuit, sitting by
designation
              In this case plaintiffs’ counsel had difficulty pleading their clients’ case

adequately.      After several dismissals without prejudice, the district court

understandably lost patience and dismissed it with prejudice. Nevertheless, our

review of the second Amended Complaint and exhibits convinces us that plaintiffs’

complaint is sufficient. After pleading counts against defendant for fraud and failure

to follow plaintiffs’ instructions with respect to purchases of securities, plaintiffs

clearly plead a count for churning which is supported by exhibits attached to

plaintiffs’ second Amended Complaint. These exhibits are copies of defendant’s

monthly statements of plaintiffs’ transactions during a number of months. We attach

one page of the account.

              The transactions reflect the very first large purchase of GNMA bonds in

April and May of 1987, on which a two percent underwriting commission was

charged. These bonds were sold, despite high yields of interest, in July, 1987, at a

loss of over $45,000, with an underwriting fee of one percent. Another early

purchase in the account, a Merrill Lynch collateral mortgage investment, was acquired

in late July of 1987 with a three percent "markup" or underwriting fee and part was

sold in August of 1987 at a loss; the balance was sold in September, 1987 at a loss of

over $74,000.




                                            2
             Consistent and large losses with similar underwriting fees on markup

allegedly occurred throughout 1987 and 1988. Losses on transactions were likewise

allegedly depressingly consistent in 1989. In 1990 there were numerous very short-

term "exchanges in" and "exchanges out" of mutual funds, some of them Merrill

Lynch funds with substantial losses. (In August 1990, alone, losses on such

"exchanges" were nearly $100,000.) The amended complaint specified a significant

turnover rate and that defendant earned more than a half million dollars on this

account during an approximately three-year period.

             The amended complaint asserted "false and misleading oral reports to the

plaintiffs," concealment, and failure "to give plaintiffs any written reports or

statements" (with one exception) for two years.         It specifically also averred

defendant's misrepresentation about trading authority, and fraud and deceit.

             These averments in the amended complaint address fully the district

court's concerns in its prior dismissals about necessary elements of the churning (and

fraud) counts. They assert particularly: (1) commissions paid; (2) turnover ratio; and

(3) specific securities involved.     This case is decidedly different from the

circumstances in Craighead v. E.F. Hutton & Co., 899 F.2d 485 (6th Cir. 1990):

                    Plaintiffs have not alleged, nor does anything in the
             complaint support the inference that defendants engaged in
             an inordinately large number of transactions during the time
             in question, or that defendants engaged in "in and out" or
                                          3
             other, similarly questionable, trading, or that defendants
             engaged in any other conduct that would indicate that their
             trading was excessive. Plaintiffs argue that figures such as
             turnover ratios constitute evidence, which they need not
             provide to withstand a 12(b)(6) motion.

                                         ***

             For example, when a plaintiff alleges that a broker turned
             his account over more than ten times in a year, he implicitly
             alleges that his broker exceeded the benchmark annual
             turnover ratio of six. See Siegel, 685 F.Supp. at 554.

                                         ***

             Similarly, a plaintiff who alleges that his broker engaged in
             "in and out" trading implicitly alleges that his broker has
             breached industry standards and practices, and thereby
             alleges a basis for the inference of excessive trading. See
             Costello, 711 F.2d at 1369 and n.9.

Id. at 491. See also Heller v. L.F. Rothschild, 631 F.Supp. 1422 (S.D. N.Y. 1986).

             The district court should reconsider the adequacy of the so-called "in

connection with" averments.       Plaintiff Nancy Freundt-Alberti and her mother,

Lucciola Alberti de Freundt, are two of the joint holders in this account--the other, the

father and husband, is long-since deceased. The district court should consider, on

remand, whether the two named parties may proceed under these circumstances as

agents of the deceased. There is no showing or averment in the motion to dismiss by

Merrill Lynch of conflict of interest nor danger of duplicative or multiple proceedings.

The joint account agreement states, furthermore, that upon notice of death of any joint
                                           4
account holder, Merrill Lynch "shall separate the account into equal accounts." Why

may not the two named live plaintiffs sue in connection with their own separate

interests or accounts?

             We also note that the district court never discussed, in effectuating

dismissal of this case, the basis of the joinder deficiency or requirement. Under Fed.

R. Civ. P. 19(b), "the court shall determine whether in equity and good conscience the

action should proceed among the parties before it" or if the deceased joint account

holder "cannot be made a party." It did not consider whether the other parties may

serve as agents of or were the sole heirs of the deceased joint account holder. The

district court must also consider " whether the plaintiff will have an adequate remedy

if the action is dismissed for nonjoinder." In determining whether the action should

proceed, a court should consider such pragmatic factors as whether the absentee party

would be “adversely affected in a practical sense”; whether prejudice, if any, to

defendant would be "minor"; whether there is a serious threat of further action; and

whether the court can "shape relief" in the absence of the third (deceased) joint

account holder. See the amended rule advisory committee notes. Finally, the district

court, on remand, must consider and specify the basis for dismissal of the Florida

state law claims.




                                          5
            For the reasons stated above, the district court’s dismissal is VACATED,

and the matter is REMANDED for further consideration in light of this opinion.




                                        6